REFRESHMENT EXPENSES FOR LAND OFFICE LESSEE MEETINGS The Land Office may lawfully furnish coffee and doughnuts and other refreshments in meetings held for Lessees from Land Office It funds.  The Attorney General has under consideration your letter of January 20, 1971, wherein you ask: May the Land Office lawfully furnish coffee, donuts and other refreshments at meetings held for lessees from Land Office funds? 64 O.S. 41 [64-41] (1961), provides as follows: "There is hereby created a revolving fund for the Department of the Commissioners of the Land Office, into which fund shall be paid by the Secretary to the Commissioners of the Land Office all fees that may be collected by the Commissioners of the Land Office, from which shall be made the payment for all books, forms, and other necessary equipment and supplies, for the installation and maintenance of a modern system of accounting; provided however, no patented accounting system wherein copyrighted or patented forms or books are used shall be bought, installed, or used, and from which fund shall also be paid the expense of all necessary printing, foreclosure abstracts, and other expenses incidental to foreclosure and the acceptance of warranty deeds, and from which fund shall also be paid necessary communication and travel expenses incurred by the employees of the Department of the Commissioners of the Land Office. Provided further, that the Commissioners of the Land Office are also authorized to incur out of said revolving fund any expenses of the Land Office for personal services, including old age and survivor insurance, operating expenses, and the purchase of equipment necessary to carry out the function of the Land Office. The Commissioners of the Land Office are prohibited from expending any funds for rental, lease, or use of any building, office, or space." It appears clear that the Legislature has granted authority to the Commissioners of the Land Office to use such funds as may be necessary for operating expenses, in addition to those other items specifically enumerated by the Statute. There appears no specific prohibition against providing refreshment at meetings held for the lessee. It should be noted that there is a specific prohibition preventing the Commissioners of the Land Office from expending any funds for rental, lease, or use of any building, office, or space." It is therefore the opinion of the Attorney General that the answer to your question is in the affirmative. It necessarily follows that the discretion for the use of operating expenses rests with the Commissioners of the Land Office.  (Robert Mitchell)